{¶ 18} I must respectfully dissent from the majority's opinion because the trial court at the sentencing hearing ordered appellant to pay a $1,000 fine and failed to state the imposition of any other financial sanction. The trial court stated in its sentencing entry for the first time that appellant was ordered to pay any fees permitted pursuant to R.C. 2929.18(A)(4).
 {¶ 19} At the very least, the trial court is required to allude to its intention, at the sentencing hearing, to impose any discretionary financial sanctions.
 {¶ 20} Therefore, I would remand this case for the court to hold a sentencing hearing on the issue of financial sanctions.
1. This language is now contained in R.C. 2929.18(A)(5), effective January 1, 2004.